Order entered October 22, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00202-CV

                      JACOB SWEARINGER, ET AL., Appellants

                                             V.

                    ABRAHAM EDILBERTO GUAJARDO, Appellee

                    On Appeal from the 192nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-12-03165

                                         ORDER
       We GRANT appellee’s October 20, 2015 unopposed motion for an extension of time to

file a brief. Appellee shall file a brief by NOVEMBER 16, 2015.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE